       CASE 0:19-cv-02488-WMW-DTS Doc. 42 Filed 03/25/21 Page 1 of 14




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Michael Avenoso,                                      Case No. 19-cv-2488 (WMW/DTS)

                            Plaintiff,
                                                ORDER GRANTING PLAINTIFF’S
       v.                                          MOTION FOR SUMMARY
                                                  JUDGMENT AND DENYING
Reliance Standard Life Insurance                 DEFENDANT’S MOTION FOR
Company,                                            SUMMARY JUDGMENT

                            Defendant.


      This matter is before the Court on the parties’ cross-motions for summary judgment.

(Dkts. 17, 22.) For the reasons addressed below, Plaintiff’s motion for summary judgment

is granted and Defendant’s motion for summary judgment is denied.

                                    BACKGROUND

      Defendant Reliance Standard Life Insurance Company (Reliance), a Minnesota

corporation, issued a long-term disability-benefits plan (the Plan) to Plaintiff Michael

Avenoso through his former employer, Equinix, Inc.           In 2014 and 2016, Avenoso

underwent spinal fusions and back surgery to reduce his ongoing back pain. However,

Avenoso continued to experience pain after the operations. After concluding that Avenoso

had reached maximum medical improvement, Avenoso’s surgeon referred Avenoso to a

pain-management specialist who administered sacroiliac injections. These injections also

failed to effectively reduce the pain Avenoso experienced.
       CASE 0:19-cv-02488-WMW-DTS Doc. 42 Filed 03/25/21 Page 2 of 14




       On January 4, 2017, Avenoso submitted a claim to Reliance for long-term disability

benefits.   Those insured by the Plan qualify for long-term disability benefits by

demonstrating they are “Totally Disabled,” defined as follows:

              that as a result of an Injury or Sickness:
                      (1) during the Elimination Period and for the first 24
              months for which a Monthly Benefit is payable, an Insured
              cannot perform the material duties of his/her Regular
              Occupation; . . .
                      (2) after a Monthly Benefit has been paid for 24 months,
              an Insured cannot perform the material duties of Any
              Occupation. We consider the Insured Totally Disabled if due
              to an Injury or Sickness he or she is capable of only performing
              the material duties on a part-time basis or part of the material
              duties on a full-time basis.

Reliance approved Avenoso’s claim for disability benefits on March 6, 2017.

       On December 20, 2018, Reliance advised Avenoso that to receive disability benefits

after the initial 24-month benefit period concluded on January 24, 2019, Avenoso would

have to demonstrate that he could not perform the material duties of “Any Occupation,” as

defined by the Plan. Reliance subsequently determined that, because Avenoso could

perform sedentary work, he did not meet the “Any Occupation” standard and is ineligible

for Plan benefits. On February 1, 2019, Reliance received Avenoso’s notice of appeal of

the adverse claim decision, along with additional information supporting Avenoso’s

benefits claim. Following the appeals process, Reliance upheld its denial of benefits,

stating that its claim decision was final on August 8, 2019.

       Avenoso commenced this litigation on September 10, 2019, alleging that Reliance

wrongly denied him benefits under the Plan, in violation of the Employee Retirement




                                             2
       CASE 0:19-cv-02488-WMW-DTS Doc. 42 Filed 03/25/21 Page 3 of 14




Income Security Act of 1974 (ERISA), 29 U.S.C. § 1132(a)(1)(B). Avenoso seeks a

declaration from the Court that he is “disabled” under the terms of the Plan and, therefore,

is entitled to all available Plan benefits. The parties subsequently filed the pending cross-

motions for summary judgment.

                                       ANALYSIS

       I.     Burden of Proof and Standard of Review

       Summary judgment is proper when the record establishes that there is “no genuine

dispute as to any material fact” and the moving party is “entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). A genuine dispute as to a material fact exists when “the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When deciding a motion for

summary judgment, a district court considers the evidence in the light most favorable to

the nonmoving party, drawing all reasonable inferences in that party’s favor.            See

Windstream Corp. v. Da Gragnano, 757 F.3d 798, 802–03 (8th Cir. 2014). When asserting

that a fact is genuinely disputed, the nonmoving party must cite “particular parts of

materials in the record” that support the assertion. Fed. R. Civ. P. 56(c)(1)(A); accord

Krenik v. County of Le Sueur, 47 F.3d 953, 957 (8th Cir. 1995).

       When, as here, an ERISA benefits plan does not require deference to the plan

administrator’s decision, a district court conducts a de novo review. See Firestone Tire &

Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989). Under a de novo review, a district court

acts as the fact finder, makes credibility determinations, and weighs the evidence as applied




                                             3
       CASE 0:19-cv-02488-WMW-DTS Doc. 42 Filed 03/25/21 Page 4 of 14




to the governing insurance policy. See, e.g., Donatelli v. Home Ins. Co., 992 F.2d 763, 765

(8th Cir. 1993); Farley v. Benefit Tr. Life Ins. Co., 979 F.2d 653, 660 (8th Cir. 1992). It is

the plaintiff’s burden to establish disability by a preponderance of the evidence within the

meaning of the governing plan. Morgan v. UNUM Life Ins. Co. of Am., 346 F.3d 1173,

1177 (8th Cir. 2003); Farley, 979 F.2d at 658–59.

       II.    Weight of the Evidence

       Avenoso argues that, because he has established by preponderance of the evidence

that he is unable to perform one or more of the material duties as required under the Plan,

Reliance wrongly denied him long-term disability benefits. Reliance maintains that

Avenoso is not “Totally Disabled” under the terms of the Plan.

       The only type of work Reliance suggests Avenoso can perform is “sedentary work.”

Although the Plan does not define “sedentary work,” the Department of Labor’s (DOL)

definition of sedentary work includes, among other things, “sitting most of the time.”

Avenoso’s primary argument is that the back pain he experiences precludes him from

sitting for most of a full workday. As the parties jointly submitted an administrative record

for the Court’s review, the question is whether, based on a de novo review of the

administrative record, Avenoso has established that it is more likely than not that he is

unable to perform one or more of the material duties of “sedentary work” on a full-time

basis and, therefore, is “Totally Disabled” under the terms of the Plan. The evidence in the

administrative record and respective arguments the parties present are considered in turn.




                                              4
       CASE 0:19-cv-02488-WMW-DTS Doc. 42 Filed 03/25/21 Page 5 of 14




       A.     Prior Surgeries and Pain Management

       Avenoso highlights his long history of back pain and multiple back surgeries as

evidence that he is totally disabled under the Plan.         Reliance argues that, although

numerous doctors, including a physician Reliance hired, have diagnosed Avenoso with

back-related ailments, diagnoses themselves are not determinative of disability. Rather,

Reliance suggests that “objective proof of disability” is required.

       A plan administrator can insist on “objective medical evidence when it is

appropriate under the terms of a plan and the circumstances of the case.” Pralutsky v.

Metro. Life Ins. Co., 435 F.3d 833, 839 (8th Cir. 2006) (emphasis added).1 Here, multiple

doctors and other medical professionals have diagnosed Avenoso with numerous, primarily

back-related ailments including failed back syndrome, chronic lumbar strain, lumbar

radiculopathy, re-injury with disc herniation, chronic back pain due to lower back spine

surgery, neurological impairment and neuropsychiatric impairment, among other

diagnoses. Although these diagnoses do not necessarily equate to a determination that

Avenoso is “Totally Disabled” under the Plan, these diagnoses are helpful in determining

whether it is more likely than not that Avenoso is “Totally Disabled” under the “Any

Occupation” standard of the Plan. Moreover, because the pain that Avenoso experiences

as a result of his back injuries is difficult to measure, the diagnoses provide helpful insight

into the nature and extent of Avenoso’s injuries. See Pierzynski v. Liberty Life Assurance



1
       Here, the Plan requires “written proof” of “Total Disability” for the claimant to
receive benefits. The Plan, however, does not define “written proof.”


                                              5
       CASE 0:19-cv-02488-WMW-DTS Doc. 42 Filed 03/25/21 Page 6 of 14




Co. of Bos., No. 10-14369, 2012 WL 3248238, at *4 (E.D. Mich. Aug. 8, 2012) (observing

that “by its very nature, pain is subjective”).2

       Accordingly, these diagnoses weigh in favor of Avenoso’s argument that he is

unable to perform the material duties of any occupation on a full-time basis.

       B.     Social Security Disability Insurance

       Avenoso argues that the Social Security Disability Insurance (SSDI) award is

persuasive evidence that he is disabled under the Plan. Reliance argues that the Social

Security Administration’s (SSA) disability determination is neither binding nor persuasive.

       A disability insurance plan provider generally is not bound by the SSA’s decision

as to a plan participant’s disability. Rutledge v. Liberty Life Assurance Co. of Bos., 481

F.3d 655, 660 (8th Cir. 2007). Courts reviewing a plan’s denial of disability benefits may

consider the SSA’s determination as to disability, however. See, e.g., Riedl v. Gen. Am.

Life Ins. Co, 248 F.3d 753, 759 n.4 (8th Cir. 2001) (observing that SSA’s disability

determination “is admissible evidence to support an ERISA claim for long-term disability

benefits”). Courts also may consider whether the plan administrator encouraged the

insured to obtain benefits from the SSA. See, e.g., Metro. Life Ins. Co. v. Glenn, 554 U.S.

105, 118 (2008) (concluding that court of appeals properly analyzed insurer’s conflicting



2
        Reliance relies on Sweno v. Liberty Life Assurance Co. of Bos., No. CIV02-376
JRT/FLN., 2003 WL 1572006 (D. Minn. Mar. 10, 2003), for support that Avenoso is not
totally disabled. But Sweno is inapposite. Sweno, 2003 WL 1572006, at *4–6. The Sweno
plaintiff’s claim for disability benefits turned on whether he could perform all the material
and substantial duties of any occupation with “reasonable continuity,” see id., a phrase not
implicated here.


                                               6
       CASE 0:19-cv-02488-WMW-DTS Doc. 42 Filed 03/25/21 Page 7 of 14




positions as to SSA disability award and insurer abused its discretion in denying long-term

disability benefits); Sloan v. Hartford Life & Accident Ins. Co., 433 F. Supp. 2d 1037, 1040,

1051 n.11 (D.N.D. 2006) (observing plan administrator encouraged claimant to apply for

SSDI benefits and the plan benefitted financially from SSA award).

       Here, the SSA awarded Avenoso disability benefits beginning in January 2017

based on a finding that Avenoso became disabled on July 28, 2016. Such an award could

be granted only based on an administrative law judge’s conclusion that Avenoso “is not

only unable to do his previous work but cannot, considering his age, education, and work

experience, engage in any other kind of substantial gainful work which exists in the

national economy.” 42 U.S.C. § 423(d)(2)(A). Reliance argues that the SSA might have

determined that Avenoso is not disabled if the SSA had received the additional information

that Reliance received. But this argument is merely speculative. And not only did Reliance

initially advise Avenoso to apply to the SSA for disability benefits, but also Reliance

required Avenoso to file an application for SSDI and to appeal an adverse decision. If

Avenoso did not agree to do so, Reliance would withhold an estimated SSDI amount from

the benefits Avenoso would receive from the Plan. Moreover, because of the favorable

SSA decision, Reliance saved approximately $2,465.00 monthly for approximately two

years. As such, Reliance’s positions here are seemingly inconsistent. See Glenn, 554 U.S.

at 118 (discussing insurer’s “seemingly inconsistent positions” as to SSA disability

benefits that were “both financially advantageous” to the insurer).




                                             7
       CASE 0:19-cv-02488-WMW-DTS Doc. 42 Filed 03/25/21 Page 8 of 14




       Therefore, the SSA’s determination that Avenoso is disabled as defined by the SSA

supports Avenoso’s argument that he is “Totally Disabled” under the Plan.

       C.     Functional Capacity Evaluation

       Reliance and Avenoso dispute the import of the Functional Capacity Evaluation

(FCE) prepared by Avenoso’s treating physician, Dr. Cyrus Vosough. Reliance argues that

the FCE does not provide objective evidence of disability. Avenoso counters that the FCE

is objective proof of disability.

       An FCE provides “ ‘objective clinical evidence’ regarding how a benefits claimant’s

medical conditions affect his or her ability to work.” Green v. Union Sec. Ins. Co., 646

F.3d 1042, 1051 (8th Cir. 2011) (quoting Gannon v. Metro. Life Ins. Co., 360 F.3d 211,

213 (1st Cir. 2004)) (rejecting district court’s conclusion that an FCE had “limited value”).

Here, the FCE states that Avenoso can sit only occasionally, he “did not demonstrate an

ability to tolerate an 8 hour work day,” and his “ability level would be 2-3 hours” of work

at the time of the exam. The FCE also reflects that it is unsafe for Avenoso to perform any

lifting, carrying, or pulling, which are all material duties of sedentary work as defined by

the DOL.3 As part of the FCE, Avenoso assembled blocks while seated at a table. But

Avenoso experienced twitching and complained of pain after 4 minutes of doing so, and

the test ended at 7 minutes and 40 seconds. On May 1, 2019, approximately three weeks

after the date of the FCE, Dr. Vosough reported that Avenoso “suffers from chronic pain


3
       The DOL’s definition of “sedentary work” includes “the ability to exert up to 10
pounds of force occasionally and/or a negligible amount of force frequently to lift, carry,
push, pull, or otherwise move objects.”


                                             8
       CASE 0:19-cv-02488-WMW-DTS Doc. 42 Filed 03/25/21 Page 9 of 14




due to [a] lower back spine surgery” and concluded that Avenoso is “permanently disabled

from his previous work tasks as [an] operation supervisor.” Dr. Vosough recommended

that Avenoso “avoid[] lifting, bending and prolonged sitting as they may aggravate his

condition.”4

      Reliance argues that, because the FCE does not conclusively determine Avenoso’s

physical capacity, the FCE’s other determinations should be discounted. The value of an

FCE is in “objectively evaluating a person’s work capacities.” Green, 646 F.3d at 1051.

Although the FCE did not make an ultimate determination as to Avenoso’s “physical

demand level,” the FCE’s objective evaluation indicates that Avenoso is unable to work a

full workday or safely perform tasks required of sedentary work.

      Therefore, the FCE supports Avenoso’s argument that he is “Totally Disabled”

under the Plan.

      D.       Independent Medical Examinations

      The administrative record includes independent medical examinations (IMEs) from

three physicians. Each physician’s examination is discussed in turn.

           1. Dr. Anca Bereanu

      On April 20, 2018, Avenoso received a neurological evaluation from Dr. Anca

Bereanu, a “certified independent medical examiner.” Although Dr. Bereanu did not



4
      Reliance characterizes Avenoso’s testing efforts as “inconsistent and inappropriate.”
But although the FCE notes that Avenoso “demonstrated inconsistent performance while
testing,” the FCE also observes that Avenoso’s “maximal voluntary effort” was “consistent”
during testing.


                                            9
      CASE 0:19-cv-02488-WMW-DTS Doc. 42 Filed 03/25/21 Page 10 of 14




directly address Avenoso’s work capacity, Dr. Bereanu observed that Avenoso experienced

“quite a bit of discomfort after sitting in the waiting area for about 25 minutes.”

Dr. Bereanu also noted that, “[d]ue to a lot of lower back distress and sharp shooting pain,

[Avenoso] becomes profusely sweating [sic].” The physician also observed that Avenoso’s

lower extremities “have diffuse wasting of the musculature.” Dr. Bereanu diagnosed

Avenoso with “[f]ailed surgical back syndrome” and noted various issues with the

hardware that had been surgically implanted in Avenoso’s back.           Dr. Bereanu also

concluded that Avenoso has “chronic pain, compounded by chronic sleep dysregulation.”

          2. Dr. Cary Skolnick

       On July 18, 2018, Dr. Cary Skolnick, an orthopedic surgeon, examined Avenoso.

Dr. Skolnick noted that Avenoso displayed “a significant non-intention tremor throughout

[his] spine and all [four] extremities” and experienced “marked paraspinous muscle spasm.”

Dr. Skolnick diagnosed Avenoso with chronic lumbar strain, lumbar radiculopathy and

reinjury with disc herniation.

          3. Dr. Jeffrey Liva

       Finally, Reliance engaged Dr. Jeffrey S. Liva toward the end of Avenoso’s benefits-

appeals process. Dr. Liva’s July 1, 2019 IME report notes Avenoso’s prior failed surgeries,

difficulty walking, and use of pain medication. Dr. Liva concluded that Avenoso had

sedentary work capacity and could work for eight hours a day, 40 hours a week.




                                            10
      CASE 0:19-cv-02488-WMW-DTS Doc. 42 Filed 03/25/21 Page 11 of 14




       In summary, the IMEs from Drs. Bereanu and Skolnick support Avenoso’s

allegations of debilitating back pain, and the IME from Dr. Liva concludes that Avenoso

has the ability to work on a full-time basis.

       E.     Residual Employability Analysis

       Reliance argues that “[t]hrough a residual employability analysis, Reliance . . . has

demonstrated that [Avenoso] possesses the physical ability and skill to perform several

alternative occupations.” Avenoso disagrees. Because all of the occupations that Reliance

proffers involve prolonged sitting, Avenoso contends, these alternative occupations are

incompatible with his physical abilities.

       Reliance identifies no legal standard as to what role a residual employability

analysis (REA) should play in the Court’s analysis of whether Avenoso is totally disabled

under the Plan. The REA identifies only sedentary work for Avenoso and, consistent with

the DOL’s definition, the REA defines sedentary work to involve “sitting most of the time.”

Here, it appears that no individual involved in creating the REA personally evaluated

Avenoso to independently assess whether Avenoso can sit most of the time or otherwise

fulfill the material duties of sedentary work.5 See generally Koning v. United of Omaha

Life Ins. Co., 627 F. App’x 425, 429–30, 436 (6th Cir. 2015) (criticizing defendant’s

occupational analysis and medical record review, performed by individuals who did not

examine or meet claimant personally, in case involving alleged back injuries and spinal



5
       Although it appears that a nurse reviewed Avenoso’s clinical records, the REA does
not indicate that the nurse personally examined or met with Avenoso.


                                                11
       CASE 0:19-cv-02488-WMW-DTS Doc. 42 Filed 03/25/21 Page 12 of 14




surgeries). Rather, the REA’s job suggestions are contingent on Avenoso being able to sit

most of the time.

       Therefore, the REA is minimally useful in resolving whether Avenoso is physically

capable of performing all the material duties of sedentary work.

       F.       Subjective Accounts

       The administrative record includes numerous letters and photographs that Avenoso

submitted to Reliance through the benefits-review process.          These accounts detail

Avenoso’s personal experiences living with allegedly constant physical pain. Reliance

argues that these accounts should be discounted because they are “self-reported” and “lack

credibility.”

       Courts reviewing a disability-benefits determination de novo have suggested that

the Court may not disregard a claimant’s subjective descriptions unless the Court finds the

claimant lacks credibility. E.g., Moore v. First Reliance Standard Life Ins. Co., No.

Civ.02-1709(JNE/RLE), 2005 WL 1681059, at *5 (D. Minn. July 19, 2005); see also Sloan,

433 F. Supp. 2d at 1050 (finding subjective allegations of head and neck pain credible and

persuasive on de novo review of denial of disability benefits under “any occupation”

standard). Courts also consider whether the activities a disability claimant engages in are

consistent with the claimant’s allegations of pain. See Moore, 2005 WL 1681059, at *5

(finding claimant’s complaints lacked credibility on de novo review because allegations of

debilitating pain and fatigue were inconsistent with social activities including exercising,

dining out, and vacationing in Mexico).




                                            12
      CASE 0:19-cv-02488-WMW-DTS Doc. 42 Filed 03/25/21 Page 13 of 14




       Avenoso’s allegations of pain and resulting limitations are consistent with

Avenoso’s subjective accounts of his daily life. The administrative record indicates that

Avenoso moved into a one-story home to live with his daughter’s family so that his

extended family can assist him with daily living. Handrails throughout Avenoso’s portion

of the home aid his mobility. Avenoso reports that he has given up all hobbies, and he has

not held his baby granddaughter since her birth. Based on his accounts, the pain Avenoso

experiences is so significant that, at times, he cannot sleep for days. Additionally, his

letters indicate that certain daily tasks, including showering, cause Avenoso such

significant pain that he is forced to lie down after completing them for minutes and

sometimes for hours. 6 As Avenoso’s subjective accounts of his day-to-day life are

consistent with those experienced by someone living with significant daily pain, the Court

finds his subjective accounts to be credible. Accordingly, the Court’s de novo review of

the administrative record includes consideration of these accounts.

       Because Avenoso has demonstrated that he cannot perform the material duties of

any occupation on a full-time basis, the Court concludes that Avenoso is “Totally Disabled”

under the Plan’s “Any Occupation” standard. Reliance erred by denying Avenoso long-

term disability benefits. Avenoso is entitled to all available benefits under the Plan.




6
      Avenoso’s experiences with debilitating pain are corroborated by at least one
acquaintance who emailed Reliance to describe his observations.


                                             13
      CASE 0:19-cv-02488-WMW-DTS Doc. 42 Filed 03/25/21 Page 14 of 14




       III.   Full and Fair Review

       In light of the Court’s conclusion that Reliance erred by denying Avenoso long-term

disability benefits, the parties’ arguments as to whether Reliance conducted a full and fair

review need not be addressed.

       IV.    Attorneys’ Fees and Costs

       Avenoso’s counsel seeks attorneys’ fees and costs but provides no argument or

analysis to support this request. Therefore, the Court cannot conclude at this time whether,

or in what amount, an award of attorneys’ fees and costs is proper. If Avenoso chooses to

seek attorneys’ fees and costs, he must file a formal motion with the relevant legal and

factual support.

                                         ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED that:

       1.     Plaintiff Michael Avenoso’s motion for summary judgment, (Dkt. 17), is

GRANTED.

       2.     Defendant Reliance Standard Life Insurance Company’s motion for

summary judgment, (Dkt. 22), is DENIED.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: March 25, 2021                                   s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge




                                            14
